Per Curiam.
The petitioner had filed a petition for permission to file a belated motion for a new trial in the Vigo Circuit Court. Upon the denial of permission to file a belated motion for a new trial, he filed his petition in this court for a writ of certiorari to review the action of the trial court.
*192He has now by letter informed the- court that he has been granted parole and wishes to dismiss his petition for writ of certiorari.
Said petition is now dismissed.
Note. — Reported in 214 N. E. 2d 179.